                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:20-CV-480-BO


FLORINDA H. BUTLER,                            )
                                               )
                       Plaintiff,              )
                                               )
V.                                             )                      ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                       Defendant.              )


       This cause comes before the Court on plaintiff's motion for entry of default and defendant's

motion to file out of time a responsive pleading. For the fo llowing reasons, plaintiff's motion is

denied, and defendant ' s motion is granted.

                                         BACKGROUND

       On September 11 , 2020, plaintiff Florinda Butler filed a complaint al leging defendant was

negligent in the installation and maintenance of stairs at the Veteran Affairs Office in Fayetteville,

North Carolina. DE 1. Defendant filed a motion to dismiss the complaint on November 23 , 2020

and a motion to stay discovery pending resolution of its motion to dismiss on December 3, 2021.

DE 10, 14. On January 25 , 2021 , the Court denied defendant's motion to dismiss, allowed plaintiff

to amend her complaint, and issued an order for a discovery plan. DE 16, 17. On February 1, 2021,

plaintiff filed an amended complaint, and an answer was due to be filed by February 16, 2021. DE

18. On February 17, 2021 , plaintiff filed a motion for entry of default. DE 19. Defendant filed the

instant motion to file out of time a responsive pleading on February 18, 2021 . DE 21 .




          Case 5:20-cv-00480-BO Document 25 Filed 03/22/21 Page 1 of 3
                                           DISCUSSION

       Defendants have filed a motion for extension of time to file an answer to plaintiff's

amended complaint. Where a motion to extend time is filed after the deadline for filing has

expired, the moving party must show excusable neglect. Fed. R. Civ. P. 6(b)(l)(B). In

determining if a party ' s neglect is excusable, courts consider "the danger of prejudice to the

[opposing party] , the length of delay and its potential impact on judicial proceedings, the reason

for the delay, including whether it was within the reasonable control of the movant, and whether

the movant acted in good faith. " Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P 'ship, 507

U.S . 380, 395 (1993); Agnew v. United Leasing Corp. , 680 Fed App'x 149, 155 (4th Cir. 2017).

       Plaintiffs have not responded in opposition to this motion, and the time for doing so has

passed. Defendant filed this motion, with the attached answer, only two days after the deadline

for filing its answer passed and only one day after plaintiff filed a motion for entry of default.

Defendant asks for the extension because the sole attorney assigned to the matter for the

government had an unexpected family medical emergency, requiring extended stays at a hospital

and significant sick leave and time away from work. The answer was not filed because of the

attorney's unexpected absence and handling of the unexpected family emergency. Plaintiff will

suffer no prejudice from the delayed filing of the answer. Defendant has also not been dilatory in

this case, and it previously filed an answer, a motion to dismiss, and a motion to stay in this case.

For good cause shown, the Court grants defendants ' motion for extension of time to file out of

time a responsive pleading. This Court deems defendant's answer timely filed.

       Plaintiff filed a motion for entry of default because defendant failed to respond to

plaintiff's amended complaint by the deadline of February 16, 2021. Because the Court has




                                                  2

          Case 5:20-cv-00480-BO Document 25 Filed 03/22/21 Page 2 of 3
extended the time to answer and deemed the answer timely filed, plaintiffs motion for entry of

default is properly denied.

                                        CONCLUSION

       Accordingly, for the foregoing reasons, defendant' s motion to file out of time a responsive

pleading is GRANTED [DE 21]. The Clerk is DIRECTED to file defendant's proposed answer to

plaintiffs amended complaint as of the date of the entry of the order. The Court deems defendant's

answer as timely. Plaintiffs motion for entry of default is DENIED. [DE 19].




SO ORDERED, this ~day of March, 2021.




                                             TERRENCE W. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                                3
          Case 5:20-cv-00480-BO Document 25 Filed 03/22/21 Page 3 of 3
